THE plaintiff in this suit had issued a fi.fa. upon a judgement he had recovered.
Riker, citing Doug. 231*, now moved for a rule directing the sheriff to pay over, on the execution thus sued out, the cf . 197 dols. 26 cents, being the suplus arising from a learehoj perty, levied on and sold, in an action against the same deh ° at the suit of another plaintiff.
Ordbred accordingly.

 Armistead v. Philpot But if a plaintiff have, in the hands of the sheriff, money arising from an execution, a levy cannot be made on such money by virtue of & fi.fa. against the plaintiff, for the mere raising the money by execution, does not, it is said, pass the property in it to the creditor, Turner v. Fendall. 1 Cranch. 117. In the principal case, Livingston, J. said, he had no doubt money might be levied on. See Dalton's Sheriff Accord. But vide Fieldhouse v. Croft, 4 Fast, 510, Overruling Armistead v. Philpot.